--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

BETWEEN

Mr. John R. Stearns & Mr. John R. Stearns, Jr.

(the “Sellers”)

and

Doral Energy Corp

(the “Buyer”)

June 14, 2010

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article I. PURCHASE AND SALE 1         Section 1.1 Purchase and Sale 1    
Section 1.2 The Properties 1       Article II. CONSIDERATION 2         Section
2.1 Purchase Price 2     Section 2.2 Payment Method 2     Section 2.3
Adjustments to Base Purchase Price 3     Section 2.4 Sellers’ Preliminary and
Final Settlement Statements 4     Section 2.5 Allocation of Purchase Price 4    
  Article III. REPRESENTATIONS AND WARRANTIES 4         Section 3.1 Sellers’
Representations and Warranties 4     Section 3.2 Buyer’s Representations and
Warranties 8     Section 3.3 Representations and Warranties Exclusive 9      
Article IV. WARRANTIES AND DISCLAIMERS 9         Section 4.1 Title; Condition
and Fitness of the Properties 9     Section 4.2 Information About the Properties
10     Section 4.3 NORM 10     Section 4.4 Subrogation of Warranties 10      
Article V. DUE DILIGENCE REVIEW OF THE PROPERTIES 10         Section 5.1 Title
Due Diligence Examination 10     Section 5.2 Environmental Due Diligence
Examination 13     Section 5.3 Buyer Indemnification 13     Section 5.4 Casualty
Loss 14     Section 5.5 Consents; Preferential Rights 14       Article VI.
CONDITIONS PRECEDENT TO CLOSING 14         Section 6.1 Conditions Precedent to
Sellers’ Obligation to Close 14     Section 6.2 Conditions Precedent to Buyer’s
Obligation to Close 15     Section 6.3 Termination of Agreement 16       Article
VII. CLOSING AND POST-CLOSING OBLIGATIONS 17         Section 7.1 Closing Date 17
    Section 7.2 Closing 17       Article VIII. OPERATIONS DURING THE INTERIM
PERIOD 18         Section 8.1 Operations 18       Article IX. CERTAIN
POST-CLOSING OBLIGATIONS 18         Section 9.1 Delivery of Records 18    
Section 9.2 Revenues and Expenses 18     Section 9.3 Suspense Funds 19


--------------------------------------------------------------------------------


Article X. BUYER’S ASSUMPTION OF OBLIGATIONS 20         Section 10.1 Buyer’s
Assumption of Obligations 20       Article XI. INDEMNITIES 20         Section
11.1 Definition of Claims 20     Section 11.2 Buyer’s Indemnity 20     Section
11.3 Sellers’ Indemnity 20     Section 11.4 Covered Claims and Parties 21    
Section 11.5 Express Negligence Disclosure 21     Section 11.6 Notices and
Defense of Indemnified Claims 22     Section 11.7 Waiver of Consequential and
Punitive Damages 22     Section 11.8 Exclusive Remedy 22       Article XII.
TAXES 22         Section 12.1 Ad Valorem, Real Property and Personal Property
Taxes 22     Section 12.2 Tax Reporting 23     Section 12.3 Transfer Taxes 23
    Section 12.4 Income and Franchise Taxes 23       Article XIII. dispute
resolution 23         Section 13.1 Dispute Resolution Procedures 23     Section
13.2 Good Faith Efforts 23     Section 13.3 Independent Expert 24     Section
13.4 Arbitration 24       Article XIV. MISCELLANEOUS 25         Section 14.1
Survival 25     Section 14.2 Assignment 25     Section 14.3 Parties Bear Own
Expenses 25     Section 14.4 Recording Expenses 25     Section 14.5 Public
Announcements 25     Section 14.6 Notices 26     Section 14.7 Interpretation 26
    Section 14.8 Third-Party Beneficiaries 27     Section 14.9 Entire Agreement
and Amendment 27     Section 14.10      Further Assurances 27     Section 14.11
     Successors and Assigns 27     Section 14.12      Severability 27    
Section 14.13      Counterparts 28     Section 14.14      Governing Law 28    
Section 14.15      Exhibits 28

ii

--------------------------------------------------------------------------------


Exhibits       Exhibit “A” The Leases Exhibit “B” The Wells Exhibit “C” The
Equipment Exhibit “D” Contracts Exhibit “E” Form of Assignment Exhibit “F” 1445
Certificate Exhibit “G” Buyer’s Closing Certificate Exhibit “H” Sellers’ Closing
Certificate Exhibit “I” Transition Services Agreement     Schedule 2.5 Allocated
Values Schedule 3.1(j) Contractual Defaults Schedule 3.1(l) Commitments Schedule
3.1(m) Imbalances Schedule 3.1(n) Preferential Rights and Consents


--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

     This Purchase and Sale Agreement (this “Agreement”), dated June 14, 2010,
is entered into by and between Mr. John R. Stearns, an individual, and Mr. John
R Stearns, Jr. (collectively, the “Sellers” and “Seller” being any one of the
Sellers) and Doral Energy Corp, a Nevada Corporation (the “Buyer”). Each of
Buyer and Sellers are sometimes referred to herein individually as a “Party,”
and they are sometimes collectively referred to herein as the “Parties.”

AGREEMENT

     In consideration of the premises, the mutual promises contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Sellers agree as follows:

ARTICLE I. PURCHASE AND SALE

     Section 1.1 Purchase and Sale. Sellers agrees to sell to Buyer, and Buyer
agrees to purchase from Sellers, the Properties (as hereinafter defined) as of
7:00 a.m. local time at the location of the Properties on June 1, 2010 (the
“Effective Time”), subject to the terms hereof.

     Section 1.2 The Properties. As used herein, “Properties” means Sellers’
right, title, and interest in and to the properties described in (a) through (g)
below:

     (a) Sellers’ right, title and interest in and to oil and gas leases, fee
minerals, royalty, overriding royalty and other oil and gas interests covering
lands located in both Chaves and Roosevelt Counties, New Mexico, including,
without limitation, the oil and gas leases described on Exhibit “A” (the
“Leases”), including all rights and interests in any unit or pooled area in
which the Leases are included, including, to the extent arising from or
associated with the Leases, all rights derived from any unitization, pooling,
operating, communitization or other agreement;

     (b) The oil and gas wells located on the Leases or lands pooled therewith,
including, without limitation, the wells identified on Exhibit “B” attached
hereto (collectively, the “Wells”);

     (c) All crude oil, natural gas, casinghead gas, condensate, sulfur, natural
gas liquids, products, and other liquid or gaseous hydrocarbons, and other
minerals of every kind and character which may be produced from or allocable to
the Properties (collectively, “Hydrocarbons”) with respect to all periods on or
after the Effective Time, together with all proceeds from or of such
Hydrocarbons, and the Inventory Hydrocarbons, as defined below;

     (d) All equipment, fixtures, facilities, improvements and other property
used, or held for use, in exploring, developing, operating, producing
maintaining or repairing the Leases or lands pooled therewith, including,
without limitation, all equipment, tank batteries, pump jacks, gathering
systems, pipelines, processing systems, plants, compressors, meters, injection
wells, disposal wells, vehicles, pipe, inventory, machinery, spare parts, and
tools (collectively, the “Equipment”), including, without limitation, the
equipment described in Exhibit “C” attached hereto;

--------------------------------------------------------------------------------

     (e) All easements, rights-of-way, surface leases, licenses, permits,
servitudes, approvals, consents, certificates and other similar interests
applicable to or used in operating the Wells, the Leases, or the Equipment (the
“Permits”);

     (f) All valid and existing agreements, contracts and contractual rights and
interests of every kind and nature relating to the Wells, the Leases or lands
pooled therewith, or any other right or property described in Sections (a)
through (e) above, including all unit agreements, farmout agreements, farmin
agreements, salt water handling agreements, operating agreements, and
Hydrocarbon sales, purchase, gathering, transportation, treating, marketing,
exchange, and processing agreements, including, without limitation, the leases
and other contracts and agreements described in Exhibit “D” (the “Contracts”);

     (g) Sellers’ files and records relating to the Properties described in
Sections (a) through (f) above, including, without limitation (i) lease,
division order, contract, and land files, abstracts and title opinions; (ii)
operations, maintenance, production, environmental and engineering records;
(iii) logs, facility and well records; and (iv) accounting files, well payout
files, and lease operating statements (collectively, the “Records”); provided,
however, that the Records shall not include the general corporate files and
records of Sellers, any files and records which are subject to confidentiality
obligations owed to third parties (provided that Sellers will, at Buyer’s
request, at no cost or expense to Sellers, request waivers of such
confidentiality restrictions), or files and records, other than title opinions,
that are subject to attorney-client privilege.

ARTICLE II. CONSIDERATION

     Section 2.1 Purchase Price. The purchase price for the Properties to be
paid by Buyer to Sellers at Closing shall be One Million Seven Hundred Thousand
and No/100 Dollars ($1,700,000.00) (the “Base Purchase Price”), subject to
adjustment as provided herein. The Base Purchase Price, as adjusted pursuant to
Section 2.3, is herein called the “Adjusted Purchase Price.”

     Section 2.2 Payment Method.

     (a) Contemporaneously with the execution of this Agreement, Buyer and
Sellers shall execute an escrow agreement (the “Escrow Agreement”), in form and
substance reasonably acceptable to the Parties, with the law firm of Vincent &
Rees of 175 East 400 South, Suite 1000, Salt Lake City, Utah (the “Escrow
Agent”). On or before June 17, 2010, Buyer shall pay into the escrow account
established with the Escrow Agent pursuant to the Escrow Agreement a performance
deposit in the amount of Twenty Five Thousand Dollars ($25,000) (the “Deposit”).
The fees and expenses associated with the escrow account shall be borne 50% by
Buyer and 50% by Sellers. At Closing, the Deposit, together with earnings
thereon, shall be applied to the Adjusted Purchase Price. The Sellers shall not
hold any legal or equitable interest in the Deposit until the Deposit is
delivered by the Escrow Agent as provided in this Agreement and in the Escrow
Agreement.

2

--------------------------------------------------------------------------------

     (b) At Closing, Buyer shall pay the Adjusted Purchase Price, less the
Deposit (together with earnings thereon), by wire transfer of immediately
available funds to the account or accounts designated by Sellers in writing
(which account designation shall be delivered to Buyer at least two (2) business
days prior to Closing).

     Section 2.3 Adjustments to Base Purchase Price. The Base Purchase Price
shall be adjusted at Closing and upon Final Settlement (as hereinafter defined)
as follows:

     (a) The Base Purchase Price shall be adjusted upward by the sum of the
following (without duplication) (collectively, the “Sellers’ Credits”):

               (i) The value of all merchantable oil and condensate produced
from and attributable to the Properties prior to the Effective Time which has
not been sold or taken by Sellers for its own account and is in storage at the
Leases on the Closing Date (the “Inventory Hydrocarbons”), net of royalties and
other burdens thereon, and less severance and production taxes, transportation
expenses, and other fees deducted by the purchaser of such Hydrocarbons;

               (ii) All operating and capital expenditures paid by Sellers which
are attributable, in accordance with generally accepted accounting principles,
consistently applied (“GAAP”), to the operation of the Properties after the
Effective Time; and

               (iii) An amount equal to any upward adjustment provided elsewhere
in this Agreement or agreed between Sellers and Buyer in writing prior to or at
Closing.

     (b) The Base Purchase Price shall be adjusted downward by the sum of the
following (without duplication) (collectively, the “Buyer’s Credits”):

               (i) Amounts received by Sellers prior to Closing from the sale of
Hydrocarbons produced and sold after the Effective Time which are attributable
to the Properties;

               (ii) All operating and capital expenditures paid by Buyer which
are attributable, in accordance with GAAP, to the operation of the Properties
prior to the Effective Time;

               (iii) Sellers’ share of the amount of all ad valorem, property,
and similar taxes and assessments (but not including income or franchise taxes)
with respect to the Properties for the 2010 tax year which are unpaid as of the
Closing Date, to the extent attributable to periods prior to the Effective Time,
which amount shall, where possible, be computed based upon the tax rate and
values applicable to the tax assessment period in question; otherwise, the
amount of the adjustment under this paragraph shall be estimated based upon such
taxes assessed against the applicable portion of the Properties for the
immediately preceding tax assessment period just ended;

               (iv) An amount equal to the sum of any downward adjustments to
the Base Purchase Price for Title Defects and Casualty Loss; and

3

--------------------------------------------------------------------------------

               (v) An amount equal to any other downward adjustment as provided
elsewhere in this Agreement or agreed between Sellers and Buyer in writing prior
to or at Closing.

     Section 2.4 Sellers’ Preliminary and Final Settlement Statements. At least
three (3) business days prior to Closing, Sellers shall furnish Buyer a
statement (“Preliminary Settlement Statement”) reflecting Sellers good faith
estimate of the amount of Sellers’ Credits and Buyer’s Credits (in each case,
accompanied by the calculation of same in reasonable detail). The Adjusted
Purchase Price payable at Closing shall be the estimated Adjusted Purchase Price
set forth in the Preliminary Settlement Statement, subject to being finally
adjusted after the Closing as hereinafter provided. Within ninety (90) days
after Closing, Sellers shall provide to Buyer an accounting (the “Final
Settlement Statement”) of Sellers final calculation of the actual amounts of
Sellers’ Credits and Buyer’s Credits for the adjustments to the Base Purchase
Price as set out in Section 2.3. Buyer shall have the right for a period of
thirty (30) days after receipt of the Final Settlement Statement (the “Exception
Period”) to review and object to Sellers determinations set forth in the Final
Settlement Statement. If Buyer does not object to such Final Settlement
Statement in writing to Sellers before the end of the Exception Period, the
Final Settlement Statement shall become final and binding upon Sellers and
Buyer. Not later than the close of business on the third business day after the
resolution of any timely objection by Buyer to the Final Settlement Statement,
Buyer shall pay to Sellers the amount, if any, by which the final Adjusted
Purchase Price exceeds the estimated Adjusted Purchase Price paid at Closing, or
Sellers shall pay to Buyer the amount, if any, by which the estimated Adjusted
Purchase Price paid at Closing exceeds the final Adjusted Purchase Price (the
payment due in accordance with this sentence is the “Final Settlement”). Payment
of the Final Settlement shall be made by wire transfer of immediately available
funds to an account specified by Sellers or Buyer, as the case may be.

     Section 2.5 Allocation of Purchase Price. Buyer and Sellers have agreed
upon an allocation of the Base Purchase Price among individual Properties (each
an “Allocated Value”) as set forth in Schedule 2.5. The Allocated Values shall
be used (a) to notify holders of preferential rights, if any, of Buyer’s offer,
(b) as a basis for adjustments to the Base Purchase Price for defect and
casualty loss adjustments and (c) as otherwise provided in this Agreement.

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     Section 3.1 Sellers’ Representations and Warranties. By their execution of
this Agreement, Sellers jointly and severally represent and warrant to Buyer
that the following statements are true and accurate at and as of the date of
Sellers execution of this Agreement and as of the Closing Date, except as
otherwise expressly provided herein:

     (a) Authority. Sellers have all the requisite power and authority to enter
into and perform this Agreement.

     (b) Authorization. This Agreement and all other transaction documents it is
to execute and deliver at Closing (a) have been duly executed by Seller’s (b)
constitute the valid and legally binding obligation of Sellers, and (c) are
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, and other similar laws of general application
with respect to creditors and the power of a court to deny enforcement of
remedies generally based upon public policy; and

4

--------------------------------------------------------------------------------

     (c) No Violation of Contractual Restrictions. The execution, delivery, and
performance of this Agreement does not conflict with or violate any agreement or
instrument to which Sellers’ are a party or by which it is bound.

     (d) No Violation of Other Legal Restrictions. The execution, delivery, and
performance of this Agreement does not violate any law, rule, regulation,
ordinance, judgment, decree, or order to which Sellers are subject or by which
the Properties are bound.

     (e) No Restraining Litigation. There is no action, suit, arbitration, or
proceeding by any person, entity, administrative agency, or governmental body
pending or, to Sellers knowledge, threatened, against it before any court,
arbitrator or governmental agency that seeks damages in connection with, or
seeks to restrain, enjoin, impair, or prohibit the consummation of all or part
of the transactions contemplated hereunder.

     (f) Bankruptcy. There are no bankruptcy or receivership proceedings
pending, or to Sellers’ knowledge, threatened against it.

     (g) Broker’s Fees. Sellers are solely responsible for any Brokers’ Fee
associated with this Agreement.

     (h) Compliance with Laws. To the knowledge of Sellers, the Properties are
in compliance with all applicable laws, except for such non-compliance as would
not, individually or in the aggregate, have a material adverse effect on the
ownership, operation or value of the Properties.

     (i) Litigation. There is no litigation, action or proceeding pending to
which Sellers’ are a party which relates to the Properties; and to Sellers
knowledge, there is no litigation, action or proceeding threatened against
Sellers, which, if determined adversely to Sellers, would have a material
adverse effect on the ownership, operation or value of the Properties.

     (j) Contract Obligations. To Sellers knowledge, Exhibit C identifies all
material contracts relating to the Properties. Except as set forth in Schedule
3.1(j), Sellers are not, nor to Sellers knowledge is any third party, in default
in any material respect under any Contract relating to the Properties.

     (k) Rights to Production. To Sellers knowledge, no person has any call
upon, option to purchase, or similar rights with respect to any portion of the
production of Hydrocarbons from the Properties from and after the Effective
Time.

     (l) Commitments. Except as set forth on Schedule 3.1(l), there are no
commitments to make capital expenditures with respect to any of the Properties
which will individually require expenditures after the Effective Time in excess
of $25,000.00, net to Sellers’ interest. There are no contractual obligations of
Sellers that require the drilling of additional Wells or other material
development operations in order to earn or, excluding the operation of Pugh
clauses in the Leases, to continue to hold, all or any portion of the
Properties.

5

--------------------------------------------------------------------------------

     (m) Gas or Pipeline Imbalances. To Sellers knowledge, except as set forth
on Schedule 3.1(m), as of the Effective Time, there are no wellhead, pipeline or
plant imbalances attributable to any of the Properties.

     (n) Preferential Rights and Third Party Consents to Assignment. Except as
disclosed on Schedule 3.1(n), there are no preferential rights applicable to the
transactions contemplated herein. Except as disclosed on Schedule 3.1(o), and
except for governmental consents customarily obtained post-Closing, there are no
third party consents required in connection with the transactions contemplated
herein.

     (o) Sales of Hydrocarbons. Sellers do not have any outstanding obligations
to deliver natural gas, natural gas liquids or other Hydrocarbons produced from
or attributable to the Properties in the future, without then or thereafter
being entitled to receive full value therefor, on account of prepayments,
advance payments, take or pay or similar obligations.

     (p) Payment of Royalties. All rentals, royalties, shut-in royalties,
overriding royalties, and other payments due pursuant to or with respect to the
Leases have been properly and timely paid.

     (q) Condemnation. To Sellers knowledge, there is no pending actual or
threatened taking (whether permanent, temporary, whole or partial) of any part
of the Properties by reason of condemnation or the threat of condemnation.

     (r) Receipt of Payments for Production. Sellers are receiving its Net
Revenue Interest share, as shown on Exhibit A, of proceeds from the sale of
Hydrocarbons produced from the Properties, without suspense, counterclaim or
set-off.

     (s) Taxes and Assessments. With respect to all taxes relating to the
Properties (a) all reports, returns, statements (including estimated reports,
returns or statements), and other similar filings (the “Tax Returns”) required
to be filed by Sellers have been timely filed with the appropriate governmental
authority in all jurisdictions in which such Tax Returns are required to be
filed; and (b) such Tax Returns are true and correct in all material respects,
and (c) all Taxes owed by Sellers with respect to the Properties have been paid.
There are not currently in effect any extensions or waivers of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes related to the Properties; there are no administrative proceedings or
lawsuits that are pending or, to Sellers knowledge, threatened, against the
Properties or against Sellers with respect to the Properties by any taxing
authority; and there are no tax liens on any of the Properties, except for liens
for taxes not yet due. None of the Properties are subject to tax partnership
reporting requirements under applicable provisions of the Internal Revenue Code.

     (t) Governmental Authorizations. Except as would not, individually or in
the aggregate, have a material adverse effect on the ownership, operation or
value of the Properties, (i) Sellers have obtained and is maintaining all
federal, state and local governmental licenses, permits, franchises, orders,
exemptions, variances, waivers, authorizations, certificates, consents, rights,
and privileges (the “Governmental Authorizations”) that are presently necessary
or required for the ownership and operation of the Properties as currently owned
and operated, (ii) each of the Properties has been operated in accordance with
the conditions and provisions of such Governmental Authorizations in all
material respects, and (iii) no written notices of violation have been received
by Sellers, and no proceedings are pending or threatened in writing that might
result in any modification, revocation, termination or suspension of any such
Governmental Authorizations or which would require any corrective or remedial
action by Sellers.

6

--------------------------------------------------------------------------------

     (u) Environmental. Sellers have notified Buyer of all violations of
Environmental Laws, Environmental Liabilities and other adverse environmental
conditions to which Sellers are aware of with respect to the Properties (an
“Environmental Issue”) and has provided Buyer with all material communications
received by Sellers from, and sent by Sellers to, any federal, state or other
governmental or administrative authorities in respect of such Environmental
Issues, and Buyer acknowledges receipt of such communications.

     (i) As used herein, “Environmental Laws” shall mean all applicable federal,
state and local laws, statutes, rules, codes, ordinances, regulations,
certificates, judgments, decrees, injunctions, writs, orders, directives,
interpretations, licenses, permits and other authorizations of any governmental
authority dealing with the protection of the environment, including the Clean
Air Act, the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, the Resource Conservation and Recovery Act of 1976, the Toxic
Substances Control Act, the Hazardous & Solid Waste Amendments Act of 1984, the
Superfund Amendments and Reauthorization Act of 1986, the Hazardous Materials
Transportation Act, the Oil Pollution Act of 1990, the Federal Water Pollution
Control Act, as amended by the Clean Water Act, and any state laws implementing
or substantially equivalent to the foregoing laws, in each case as the same may
be amended from time to time.

     (ii) As used herein, “Environmental Liabilities” shall mean any and all
liabilities, responsibilities, claims, suits, damages, costs (including
remedial, removal, response, abatement, clean-up, investigative or monitoring
costs and any other related costs and expenses), other causes of action,
damages, settlements, expenses, charges, assessments, liens, penalties, fines,
pre-judgment and post-judgment interest, attorneys’ fees and other legal fees
(a) pursuant to any agreement, order, consent decree, injunction, judgment or
similar documents (including settlements) arising out of any Environmental Laws,
or (b) pursuant to any claim by a governmental authority or other person for
personal injury, property damage, damage to natural resources, remediation or
payment or reimbursement of remediation costs incurred or expended by a
governmental authority or person arising under any Environmental Laws.

     (v) Hedges. Sellers have not entered into any hedge contracts, futures
contracts, swap contracts, option contracts, or similar derivatives contracts
with respect to the Properties which will be binding thereon after Closing.

     (w) Wells and Equipment. To Sellers knowledge, all currently producing
Wells and all related Equipment are in an operable state of repair adequate to
maintain normal operations in accordance with past practices, ordinary wear and
tear excepted.

7

--------------------------------------------------------------------------------

     Section 3.2 Buyer’s Representations and Warranties. By its execution of
this Agreement, Buyer represents and warrants to Sellers that the following
statements are true and accurate, at and as of the date of Buyer’s execution of
this Agreement and as of the Closing Date.

     (a) Authority. Buyer is duly organized and in good standing under the laws
of its state of formation, Buyer is, or prior to Closing Buyer will be, duly
qualified to carry on its business in the State of New Mexico, and Buyer has all
the requisite power and authority to enter into and perform this Agreement.

     (b) Authorization.

               (i) This Agreement and all other transaction documents Buyer is
to execute and deliver at Closing (a) have been duly executed by Buyer or its
authorized representatives, (b) constitute the valid and legally binding
obligation of such Party, and (c) are enforceable against it in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization and other similar laws of general application with respect to
creditors, general principles of equity, and the power of a court to deny
enforcement of remedies generally based upon public policy; and

               (ii) Buyer has taken all necessary actions pursuant to its
governing documents to fully authorize (a) the execution and delivery of this
Agreement and any transaction documents related to this Agreement, and (b) the
consummation of the transactions contemplated by this Agreement.

     (c) No Violation of Contractual Restrictions. The execution, delivery, and
performance of this Agreement by Buyer does not conflict with or violate any
agreement or instrument to which it is a party or by which it is bound.

     (d) No Violation of Other Legal Restrictions. The execution, delivery, and
performance of this Agreement by Buyer does not violate any law, rule,
regulation, ordinance, judgment, decree, or order to which Buyer is subject.

     (e) No Restraining Litigation. There is no action, suit, arbitration, or
proceeding by any person, entity, administrative agency, or governmental body
pending or, to Buyer’s knowledge, threatened, against it before any court,
arbitrator or governmental agency that seeks damages in connection with, or
seeks to restrain, enjoin, impair, or prohibit the consummation of all or part
of the transactions contemplated hereunder.

     (f) Bankruptcy. There are no bankruptcy, reorganization, or receivership
proceedings pending, being contemplated by, or to Buyer’s knowledge, threatened
against it.

     (g) Broker’s Fees. Buyer has not incurred any obligation for brokers’,
finders’, or similar fees for which Sellers will be liable or responsible in any
way.

     (h) Independent Evaluation. Buyer is an experienced and knowledgeable
investor in the oil and gas business and the business of owning and operating
oil and gas properties. In making the decision to enter into this Agreement and
to consummate the transactions contemplated hereby, Buyer has relied on (i) its
own independent due diligence investigation of the Properties, and (ii) its own
expertise and legal, land, tax, reservoir engineering, and other professional
counsel concerning this transaction, the Properties, and the value thereof.

8

--------------------------------------------------------------------------------

     (i) No Investment Company. Buyer is not an investment company or a company
controlled by an investment company within the meaning of the Investment Company
Act of 1940, as amended, or subject in any respect to the provisions of that
Act.

     Section 3.3 Representations and Warranties Exclusive. All representations
and warranties contained in this Agreement and the documents delivered in
connection herewith, are exclusive, and are given in lieu of all other
representations and warranties, express, implied, or statutory.

ARTICLE IV. WARRANTIES AND DISCLAIMERS

     Section 4.1 Title; Condition and Fitness of the Properties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE ASSIGNMENT, SELLERS WILL CONVEY
TO BUYER THE PROPERTIES WITHOUT ANY EXPRESS, STATUTORY, OR IMPLIED WARRANTY OR
REPRESENTATION OF ANY KIND, INCLUDING, WITHOUT LIMITATION, WARRANTIES RELATING
TO (i) TITLE, (ii) THE CONDITION OF THE PROPERTIES, (iii) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY OF THE PROPERTIES, (iv) ANY IMPLIED OR EXPRESS
WARRANTY OF THE FITNESS OF THE PROPERTIES FOR A PARTICULAR PURPOSE, (v) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(vi) ANY RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE ADJUSTED PURCHASE PRICE, (vii) ANY IMPLIED OR
EXPRESS WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN; (viii) ANY
IMPLIED WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT, (ix) ANY AND
ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN EFFECT,
(x) ANY IMPLIED OR EXPRESS WARRANTY REGARDING ANY ENVIRONMENTAL LAWS, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR
HEALTH, AND (xi) ANY RIGHTS OF BUYER UNDER STATUTES TO CLAIM DIMINUTION OF
VALUE. EXCEPT AS SET FORTH IN THIS AGREEMENT AND IN THE ASSIGNMENT, BUYER WILL
ACCEPT THE PROPERTIES “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND IN THEIR
PRESENT CONDITION AND STATE OF REPAIR. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLERS MAKE NO
REPRESENTATION OR WARRANTY AS TO (a) THE AMOUNT, VALUE, QUALITY, QUANTITY,
VOLUME, OR DELIVERABILITY OF ANY OIL, GAS, OR OTHER MINERALS OR RESERVES (IF
ANY) IN, UNDER, OR ATTRIBUTABLE TO THE PROPERTIES, (b) THE PHYSICAL, OPERATING,
REGULATORY COMPLIANCE, SAFETY, OR ENVIRONMENTAL CONDITION OF THE PROPERTIES, OR
(c) THE GEOLOGICAL OR ENGINEERING CONDITION OF THE PROPERTIES OR ANY VALUE
THEREOF.

9

--------------------------------------------------------------------------------

     Section 4.2 Information About the Properties. EXCEPT AS SET FORTH IN THIS
AGREEMENT AND IN THE ASSIGNMENT, SELLERS MAKE NO WARRANTY OR REPRESENTATION,
EXPRESS, STATUTORY, OR IMPLIED, AS TO THE ACCURACY, COMPLETENESS, OR MATERIALITY
OF ANY DATA, INFORMATION, OR RECORDS FURNISHED TO BUYER IN CONNECTION WITH THE
PROPERTIES OR OTHERWISE CONSTITUTING A PORTION OF THE PROPERTIES. EXCEPT AS SET
FORTH IN THIS AGREEMENT AND IN THE ASSIGNMENT, ANY DATA, INFORMATION, OR OTHER
RECORDS FURNISHED BY SELLERS ARE PROVIDED TO BUYER AS A CONVENIENCE TO BUYER AND
BUYER’S RELIANCE ON OR USE OF THE SAME IS AT BUYER’S SOLE RISK.

     Section 4.3 NORM. BUYER ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT OIL AND
GAS PRODUCING FORMATIONS CAN CONTAIN NATURALLY OCCURRING RADIOACTIVE MATERIAL
(“NORM”). SCALE FORMATION OR SLUDGE DEPOSITS CAN CONCENTRATE LOW LEVELS OF NORM
ON EQUIPMENT AND OTHER PROPERTY. SOME OR ALL OF THE EQUIPMENT, MATERIALS, AND
PROPERTY SUBJECT TO THIS AGREEMENT MAY HAVE LEVELS OF NORM ABOVE BACKGROUND
LEVELS. A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THIS EQUIPMENT, MATERIALS,
AND OTHER PROPERTY BY REASON THEREOF. THEREFORE, BUYER MAY NEED TO FOLLOW SAFETY
PROCEDURES AND OTHER APPLICABLE REGULATIONS WHEN HANDLING THIS EQUIPMENT AND
OTHER PROPERTY.

     Section 4.4 Subrogation of Warranties. To the extent transferable, Sellers
shall grant to Buyer, its successors and assigns, full power and right of
substitution and subrogation in and to all covenants, indemnities and warranties
(including warranties of title) given or made by preceding owners, vendors, or
others with respect to the Properties.

ARTICLE V. DUE DILIGENCE REVIEW OF THE PROPERTIES

     Section 5.1 Title Due Diligence Examination.

     (a) From the date of this Agreement until 5:00 p.m. (local time in Midland,
Texas) on the date that is 90 days after the Closing Date (the “Examination
Period”), Sellers shall afford to Buyer and its authorized representatives
reasonable access during normal business hours to the office, personnel and
books and records of Sellers, including the right to make copies of such books
and records, in order for Buyer to conduct a title examination as it may in its
sole discretion choose to conduct with respect to the Properties in order to
determine whether Title Defects (as below defined) exist (“Buyer’s Title
Review”). Such books and records shall include all abstracts of title, title
opinions, title files, ownership maps, lease files, assignments, division
orders, operating records and agreements, well files, financial and accounting
records, geological, geophysical and engineering records, in each case insofar
as same may now be in existence and in the possession of Sellers, excluding,
however, any information that Sellers are prohibited from disclosing by
third-party confidentiality restrictions; provided, however, that, at Buyer’s
request, Sellers shall request waivers of such confidentiality restrictions. The
cost and expense of Buyer’s Title Review, if any, shall be borne solely by
Buyer.

10

--------------------------------------------------------------------------------

     (b) If Buyer discovers any Title Defect affecting any of the Properties,
Buyer shall notify Sellers prior to the expiration of the Examination Period of
such alleged Title Defect. To be effective, such notice (“Title Defect Notice”)
must (i) be in writing, (ii) be received by Sellers prior to the expiration of
the Examination Period, (iii) describe the Title Defect in reasonable detail
(including any alleged variance in the Net Revenue Interest or Working
Interest), (iv) identify the specific Property or Properties affected by such
Title Defect, and (v) include the value of such Title Defect as determined by
Buyer in good faith. Any matters that may otherwise constitute Title Defects,
but of which Sellers have not been specifically notified by Buyer in accordance
with the foregoing (excluding, however, breaches of Sellers special warranty of
title), shall be deemed to have been waived by Buyer for all purposes. Upon the
receipt of such effective Title Defect Notice from Buyer, Sellers shall have the
option, but not the obligation, to attempt to cure such Title Defect at any time
prior to the Closing. The cost of such cure or attempted cure of such Title
Defect shall be borne by Sellers.

     (c) Subject to Section 5.1(d), with respect to each Title Defect described
in a Title Defect Notice received prior to Closing that is not cured on or
before the Closing Date, the Base Purchase Price shall be reduced by the amount
by which the value of the affected Property is impaired as a result of the
existence of such Title Defect (the “Title Defect Amount”). Subject to Section
5.1(d), with respect to each Title Defect described in a Title Defect Notice
received after Closing, Sellers shall pay to Buyer the Title Defect Amount in
respect of such Title Defect. The Title Defect Amount shall be determined as
follows:

               (i) If such Title Defect is in the nature of Sellers’ Net Revenue
Interest in the Properties being less than the Net Revenue Interest set forth on
Exhibit “B” and the Working Interest remains the same, then Buyer and Sellers
agree that the Base Purchase Price shall be reduced by an amount equal to the
Allocated Value of the affected Property multiplied by the percentage reduction
in such Net Revenue Interest as a result of such Title Defect;

               (ii) If such Title Defect is in the nature of a lien, then
Sellers and Buyer agree that the Title Defect Amount shall be equal to the
amount required to fully discharge such lien.

               (iii) If the Title Defect results from any matter not described
in Section 5.1(c)(i) or Section 5.1(c)(ii) above, the Title Defect Amount shall
be an amount equal to the difference between the value of the affected Property
as impaired by such Title Defect and the value of such Property without such
Title Defect (taking into account the Allocated Value of the Property).

     (d) Notwithstanding any provision hereof to the contrary, no adjustment for
Title Defects shall be made unless the aggregate Title Defect Values
attributable to all uncured Title Defects timely asserted by Buyer exceeds
$100,000, it being understood that such amount is a threshold, rather than a
deductible.

     (e) As used in this Section 5.1, “Defensible Title” means such title to the
Properties by Sellers that (i) entitles Sellers to receive not less than the
percentage set forth in Exhibit “A” as Sellers’ “Net Revenue Interest” of all
Hydrocarbons produced, saved and marketed from the Properties; (ii) obligates
Sellers to bear not greater than the percentage set forth in Exhibit “A” as
Sellers’ “Working Interest” of the costs and expenses relating to the
maintenance, development and operation of the Properties; and (iii) is free and
clear of all liens, claims and encumbrances, except Permitted Encumbrances.

11

--------------------------------------------------------------------------------

    (f) As used in this Section 5.1, “Permitted Encumbrances” means:

               (i) liens for taxes which are not yet delinquent or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established;

               (ii) normal and customary liens of co-owners under operating
agreements, unitization agreements, and pooling orders relating to the
Properties, which obligations are not yet due and pursuant to which Sellers are
not in default;

               (iii) mechanic’s and materialman’s liens relating to the
Properties, which obligations are not yet due and pursuant to which Sellers are
not in default;

               (iv) preferential rights to purchase the Properties that have
expired or been waived prior to Closing, and required consents to the transfer
of the Properties, provided that such required consents are obtained prior to
Closing (other than the consent of any governmental authority customarily
obtained post-Closing);

               (v) liens created or arising by operation of law to secure
obligations as a purchaser of oil and gas in respect of obligations that are not
past-due;

               (vi) valid and subsisting laws applicable to the Properties; and

               (vii) minor defects and irregularities in title or other
restrictions that are of the nature customarily accepted by prudent purchasers
of oil and gas properties and do not materially affect the value of any Property
encumbered thereby or materially impair the ability of the obligor to use any
such property in its operations; provided the effect thereof does not operate to
reduce the net revenue interest of Sellers below the net revenue interest set
forth in Exhibit “A” or increase the working interest of Sellers above the
working interest set forth in Exhibit “A” (unless there is a corresponding
increase in the net revenue interest for such well or unit).

     (g) “Title Defect” shall mean any particular defect in or failure of
Sellers’ ownership of any Property or Properties: (i) that causes Sellers to not
have Defensible Title to such Property or Properties, (ii) regarding which a
Title Defect Notice has been timely and otherwise validly delivered and (iii)
that has attributable thereto a Title Defect Amount in excess of $10,000.
Notwithstanding any other provision in this Agreement to the contrary, defects
or irregularities that have been cured or remedied by the passage of time,
including, without limitation, applicable statutes of limitation or statutes for
prescription, shall not constitute, and shall not be asserted as, Title Defects.

12

--------------------------------------------------------------------------------

     (h) The term “Title Benefit” shall mean (i) Sellers’ Net Revenue Interest
in any Property is greater than the Net Revenue Interest with respect to such
Property set forth in Exhibit “B”, or (ii) Sellers’ Working Interest in any
Property is less than the Working Interest set forth in Exhibit “B” for such
Property without a proportionate decrease in Sellers’ Net Revenue Interest in
such Property. If prior to expiration of the Examination Period Buyer identifies
a Title Benefit affecting the Properties, Buyer shall promptly notify Sellers of
such Title Benefit. Subject to the limitations set out below, Sellers shall be
entitled to an upward adjustment to the Base Purchase Price with respect to all
Title Benefits of which Sellers provides Buyer notice (a “Title Benefit Notice”)
in writing prior to the expiration of the Examination Period. If the Title
Benefit is in the nature of Sellers’ Net Revenue Interest in a Property being
greater than the Net Revenue Interest set forth on Exhibit “B” and the Working
Interest remains the same, then Buyer and Sellers agree that, subject to the
limitation set out below, the Base Purchase Price shall be increased by an
amount (the “Title Benefit Amount”) equal to the Allocated Value for the
relevant Property multiplied by a fraction, the numerator of which is the amount
of the increase in such Net Revenue Interest as a result of such Title Benefit
and the denominator of which is the Net Revenue Interest specified for such
Property on Exhibit “B”. As to other Title Benefits, the Title Benefit Amount
shall be determined in accordance with the criteria set forth in the definition
of “Title Defect Amount.” No adjustment shall be made with respect to any Title
Benefit unless the Title Benefit Amount attributable thereto exceeds $10,000.
Title Benefit Amounts shall be offset first against Title Defect Amounts, and no
adjustment to the Purchase Price with respect to Title Benefits shall be made
unless, and then only to the extent that, after offsets against Title Defect
Amounts, the aggregate value of Title Benefit Amounts exceeds $100,000.

      (i) In the event the Parties do not agree on whether a Title Defect
exists, whether a Title Defect has been cured, or the Title Defect Amount
attributable thereto, then, at Buyer’s election, either (i) if Closing has not
yet occurred, the affected Property shall be excluded from this Agreement and
from the Properties delivered at Closing, and the Base Purchase Price shall be
reduced by the Allocated Value thereof; (ii) if Closing has occurred, Buyer
shall, at cost of Sellers, convey the affected Party back to Sellers and Sellers
shall pay to Buyer the Allocated Value thereof or (iii) the Dispute shall be
referred to the Independent Expert for determination pursuant to Section 13.3.
In the event the Dispute is referred to the Independent Expert for determination
and Closing has not yet occurred, (i) the affected Properties shall be excluded
from the Properties delivered at Closing, (ii) Sellers shall execute and deliver
to the Escrow Agent an assignment of the affected Properties to Buyer, (iii) the
Adjusted Purchase Price delivered at Closing shall be reduced by the Allocated
Values of the affected Properties, and Buyer shall deposit an amount equal to
the Allocated Values of the affected Properties with the Escrow Agent at
Closing, and (iv) the amounts and assignments so held in escrow shall be
disbursed in accordance with the determination of the Independent Expert. In the
event the Dispute is referred to the Independent Expert for determination and
Closing has occurred, (i) Buyer shall execute and deliver to the Escrow Agent an
assignment of the affected Properties to Sellers, (ii) Sellers shall deposit an
amount equal to the Allocated Values of the affected Properties with the Escrow
Agent, and (iii) the amounts and assignments so held in escrow shall be
disbursed in accordance with the determination of the Independent Expert.

     Section 5.2 Buyer Indemnification. Buyer hereby RELEASES and INDEMNIFIES
and SHALL DEFEND AND HOLD HARMLESS Sellers and its employees, agents,
representatives, contractors, successors, and assigns from and against any and
all Claims (hereinafter defined) arising from Buyer’s inspection of the
Properties under this Article V, including Claims for personal injuries to or
death of any person or damage to the property of any person, except for
injuries, death or damage to Property caused by the gross negligence or willful
misconduct of Sellers or its employees, agents, representatives, contractors, or
consultants.

13

--------------------------------------------------------------------------------

     Section 5.3 Casualty Loss. If, subsequent to the date of this Agreement and
prior to the Closing, all or any portion of the Properties are destroyed by fire
or other casualty or are taken in condemnation or under the right of eminent
domain (collectively, “Casualty Loss”) or proceedings for such purposes are
pending or threatened, the Base Purchase Price shall be adjusted by the amount
by which the value of the Properties has been diminished as a result of such
Casualty Loss, provided that, in no case shall the Base Purchase Price be
reduced by more than a total $50,000 in respect of all Casualty Losses. Sellers
shall retain all sums paid to Sellers by third parties by reason of the
destruction or taking of such Properties, and shall retain all of the right,
title and interest of Sellers in and to any unpaid awards or other payments from
third parties arising out of the destruction, taking or pending or threatened
taking as to such Properties. If the Parties are unable to agree upon the amount
by which the value of the affected Property has been diminished as a result of
the Casualty Loss, then the affected Property shall be excluded from the
Properties delivered at Closing, and the Base Purchase Price shall be adjusted
downward by the Allocated Value thereof. Notwithstanding any provision hereof to
the contrary, no adjustment for Casualty Losses shall be made unless the
aggregate of all Casualty Losses exceeds $50,000, it being understood that such
amount is a threshold, rather than a deductible.

     Section 5.4 Consents; Preferential Rights; Consents. As soon as practicable
after execution of this Agreement, Sellers shall send requests to the holders of
required consents to assignment for their consent to assignment of the affected
Properties to Buyer. The form and content of all solicitations for such consents
shall be agreed upon by Buyer and Sellers and shall not be inconsistent with any
of the terms of this Agreement. Buyer agrees to furnish such information as may
be reasonably requested, and to otherwise reasonably cooperate with Sellers, in
connection with efforts to contain such consents. In the event a required
consent is not obtained prior to Closing, the affected Property will be excluded
from the Properties delivered at Closing and will not be sold to Buyer, and the
Base Purchase Price will be adjusted downward by the Allocated Value of the
affected Property.

     (b) Preferential Rights. Promptly after execution of this Agreement,
Sellers shall use the Allocated Values set forth on Schedule 2.5 to provide
notice to each holder of a preferential right to purchase all or any portion of
the Properties (a “Preferential Right”). If a third party gives valid notice of
its exercise of a Preferential Right to purchase any of the Properties, the
affected Property will be excluded from the Properties delivered at Closing and
will not be sold to Buyer, and the Base Purchase Price will be adjusted downward
by the Allocated Value of the affected Property.

ARTICLE VI. CONDITIONS PRECEDENT TO CLOSING

     Section 6.1 Conditions Precedent to Sellers’ Obligation to Close. Sellers
shall be obligated to consummate the sale of the Properties as contemplated by
this Agreement on the Closing Date, provided the following conditions precedent
have been satisfied or have been waived in writing by Sellers:

14

--------------------------------------------------------------------------------

     (a) All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and at and as of Closing as though such representations and warranties
were made at and as of such time and Sellers shall have received a certificate
signed by Buyer to such effect;

     (b) Buyer shall have complied in all material respects with all obligations
and conditions contained in this Agreement to be performed or complied with by
Buyer on or prior to the Closing and Sellers shall have received a certificate
signed by Buyer to such effect;

     (c) No suit, action or other proceedings shall be pending before any court
or governmental entity in which it is sought by a person or entity other than
the Parties hereto or any of their affiliates, officers, directors, or employees
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages in connection with the
transactions contemplated herein, nor shall there be any investigation by a
governmental entity pending which might result in any such suit, action or other
proceedings seeking to restrain, enjoin or otherwise prohibit the consummation
of the transactions contemplated by this Agreement;

     (d) All Preferential Rights shall have been exercised, been waived, or
expired; and

     (e) The aggregate sum of downward adjustments to the Purchase Price for
Title Defects and Casualty Losses, and for exclusion of Properties due to the
exercise of Preferential Rights or failure to obtain required consents shall not
exceed fifteen percent (15%) of the Base Purchase Price.

     Section 6.2 Conditions Precedent to Buyer’s Obligation to Close. Buyer
shall be obligated to consummate the purchase of the Properties as contemplated
by this Agreement on the Closing Date, provided the following conditions
precedent have been satisfied or have been waived in writing by Buyer:

     (a) All representations and warranties of Sellers contained in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and at and as of Closing as though such representations and
warranties were made at and as of such time and Buyer will have received a
certificate signed by Sellers to such effect; provided, however, that any
representations or warranties that, by their express terms, are required to be
true and correct only as of Closing shall be true and correct only as of
Closing;

     (b) Sellers shall have complied in all material respects with all
obligations and conditions contained in this Agreement to be performed or
complied with by Sellers on or prior to the Closing and Buyer will have received
a certificate signed by Sellers to such effect;

     (c) No suit, action or other proceedings shall be pending before any court
or governmental entity in which it is sought by a person or entity other than
the Parties hereto or any of their affiliates, officers, directors, or employees
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages in connection with the
transactions contemplated herein, nor shall there be any investigation by a
governmental entity pending which might result in any such suit, action or other
proceedings seeking to restrain, enjoin or otherwise prohibit the consummation
of the transactions contemplated by this Agreement;

15

--------------------------------------------------------------------------------

     (d) All Preferential Rights shall have been exercised, been waived, or
expired;

     (e) The aggregate sum of downward adjustments to the Purchase Price for
Title Defects and Casualty Losses, and for exclusion of Properties due to the
exercise of Preferential Rights or failure to obtain required consents shall not
exceed fifteen percent (15%) of the Base Purchase Price; and

     (f) No adverse material change in the Properties, or Sellers’ interest
therein, shall have occurred between May 18, 2010 and the Closing Date.

     (g) At or before Closing, Sellers shall have delivered a full and complete
release of the liens and security interests encumbering the Properties, if any,
including, without limitation, liens and security interests as well as all
mechanics’ and materialmen’s liens and other liens encumbering the Properties,
such releases, in each case, to be reasonably acceptable to Buyer.

   Section 6.3 Termination of Agreement.

     (a) This Agreement and the transactions contemplated hereby may be
terminated in the following instances:

               (i) By Sellers if any of the conditions set forth in Section 6.1
are not satisfied in all material respects or waived as of the Closing Date;

               (ii) By Buyer if any of the conditions set forth in Section 6.2
are not satisfied in all material respects or waived as of the Closing Date; or

               (iii) At any time by the mutual written agreement of Buyer and
Sellers.

     (b) If Sellers terminate this Agreement in accordance with Section
6.3(a)(i) due to Buyer’s material breach of its representations, warranties or
covenants herein, Sellers shall receive the Deposit, together with all earnings
thereon, as liquidated damages, not as penalty, as its sole and exclusive
remedy. If this Agreement is terminated for any other reason, then the Deposit,
together with all earnings thereon, shall be returned to Buyer. If Sellers
terminate this Agreement for any reason other than as specified in the first
sentence of this paragraph, Buyer may seek such damages and other relief,
including specific performance, as may be available at law or in equity. If
Buyer terminates this Agreement for any reason, Buyer shall not be entitled to
seek damages other than return of the Deposit and any earnings thereon.

     (c) Buyer terminates this Agreement in accordance with Section 6.3(a)(ii)
due to Sellers’ breach of its representations and warranties or covenants
hereunder, then, in addition to the return of the Deposit, Buyer may seek such
damages and other relief, including specific performance, as may be available at
law or equity.

16

--------------------------------------------------------------------------------

ARTICLE VII. CLOSING AND POST-CLOSING OBLIGATIONS

     Section 7.1 Closing Date. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur at 10:00 a.m. on June 30, 2010 at the
offices of Simplex Energy Solutions, Midland, Texas. The date on which Closing
actually occurs is referred to herein as the “Closing Date.” If Closing does not
occur on or before June 30, 2010, this Agreement shall automatically terminate;
provided, however, that Buyer shall have the right, but not the obligation, at
its sole discretion, upon written notice delivered to Sellers on or before June
30, 2010, to extend the Closing by thirty (30) days. If Buyer exercises its
right to extend the Closing, then the Deposit shall be increased to $50,000.00
(Fifty Thousand Dollars), and contemporaneously with such election, Buyer shall
deposit an additional $25,000.00 (Twenty Five Thousand Dollars) into the Escrow
Account, which amount shall be deemed included in the Deposit for all purposes.

     Section 7.2 Closing. At Closing, the following events shall occur and the
Parties shall execute, acknowledge (if necessary) and exchange, as applicable,
the items set forth below. All events of Closing shall be deemed to have
occurred simultaneously with the others, regardless of when actually occurring,
and each is a condition precedent to the other.

     (a) Buyer shall deliver the Adjusted Purchase Price, less the Deposit
(together with earnings thereon), to Sellers by wire transfer in immediately
available funds to the account(s) designated by Sellers;

     (b) Buyer and Sellers shall direct Escrow Agent to deliver the Deposit
(together with earnings thereon) to Sellers;

(c) Buyer and Sellers shall execute the Preliminary Settlement Statement;

     (d) Sellers shall execute, acknowledge, and deliver to Buyer, and Buyer
shall accept, an Assignment and Bill of Sale (or Assignments and Bills of Sale
if more than one such Assignment and Bill of Sale is required to effect the
Closing) in the form of Exhibit “E” (the “Assignment”) in sufficient
counterparts to facilitate recording.

     (e) With respect to state, federal and tribal Leases, Buyer and Sellers
shall execute counterpart assignments of operating rights and of record title to
such Leases on officially approved forms to satisfy applicable governmental
requirements, if applicable.

     (f) Each Seller shall deliver to Buyer a certificate pursuant to Internal
Revenue Code Section 1445, in the form of Exhibit “F”, certifying that such
Seller is not a foreign person.

     (g) Sellers and Buyer shall execute, acknowledge and deliver transfer
orders or letters in lieu thereof directing all purchasers of production to make
payment to Buyer of proceeds attributable to production from the Properties.

     (h) Sellers and Buyer shall execute and deliver change of operator forms,
in form and in counterparts sufficient for filing with applicable regulatory
authorities to effectuate transfer of operatorship of the Properties to Buyer;
provided, however, that if Buyer and Sellers enter into a Transition Services
Agreement as provided in Section 7.2(k) below, such change of operator forms
shall not be executed and delivered at Closing, but instead shall be executed
and delivered prior to expiration or termination of the Transition Services
Agreement.

17

--------------------------------------------------------------------------------

     (i) Buyer shall deliver to Sellers the certificate required pursuant to
Section 6.1(a) and Section 6.1(b) in the form attached as Exhibit “G” hereto.

     (j) Sellers shall deliver to Buyer the certificate required pursuant to
Section 6.2(a) and Section 6.2(b), in the form of Exhibit “H” attached hereto.

     (k) If requested by Buyer, Buyer and Sellers shall execute and deliver a
Transition Services Agreement, in the form of Exhibit “I” attached hereto,
pursuant to which, for the consideration and subject to the terms expressed
therein, Sellers will continue to operate the Properties on Buyer’s behalf.

     (l) The Parties shall execute and deliver such other documents, agreements
and instruments that the Parties agree in writing shall be delivered at Closing.

ARTICLE VIII. OPERATIONS DURING THE INTERIM PERIOD

     Section 8.1 Operations. With respect to operations of the Properties during
the period between the execution of this Agreement and the Closing Date (the
“Interim Period”), Sellers covenant that Sellers shall, except for emergency
action taken in the face of serious risk of life, property, or the environment,
(i) obtain Buyer’s prior written approval of all future expenditures and
proposed contracts and agreements relating to the Properties that involve
individual commitments of more than $25,000, net to Sellers’ interest; and (ii)
obtain Buyer’s written approval before making an election under any material
agreement. Furthermore, during the Interim Period, Sellers will not, without the
prior written consent of Buyer, (a) enter into any agreement or arrangement
transferring, selling, or encumbering any of the Properties; (b) grant any
preferential or other similar right to purchase any Properties; or (c) enter
into any material contract relating to the Properties, including any new
production sales contract extending beyond the Closing Date and not terminable
on thirty (30) days’ notice or less. Sellers shall notify Buyer of any emergency
action taken, and to the extent reasonably practicable, obtain Buyer’s prior
approval of such actions.

ARTICLE IX. CERTAIN POST-CLOSING OBLIGATIONS

     Section 9.1 Delivery of Records. Within fourteen (14) days after the later
to occur of (i) the Closing Date or (ii) expiration or termination of the
Transition Services Agreement, if applicable, Sellers shall deliver the Records
to Buyer, at a location designated by Buyer. Buyer shall promptly reimburse
Sellers for all reasonable costs of shipping the Records. Sellers shall have the
right, upon reasonable advance notice to Buyer, to have reasonable access during
Buyer’s normal office hours and the right to copy (at Sellers’ expense) all
original Records delivered to Buyer for a period of five (5) years after the
Closing Date.

     Section 9.2 Revenues and Expenses.

18

--------------------------------------------------------------------------------

     (a) Revenues. After Closing, to the extent not accounted for in Buyer’s
Credits and Sellers’ Credits and adjustments under Section 2.3 hereof:

               (i) All proceeds, trade credits, accounts receivables, note
receivables, income, and other revenues and receivables attributable to the
ownership or operation of the Properties prior to the Effective Time shall
belong to and be retained or paid to Sellers, including, without limitation, all
adjustments, credits or refunds (a) to ad valorem, property, production, excise,
severance, and any other taxes (except income or franchise taxes) based upon or
measured by the ownership of the Properties or the production of Hydrocarbons or
the receipt of proceeds therefrom, or (b) under any contracts or agreements
affecting the Properties, to the extent relating to periods prior to the
Effective Time; and

               (ii) All proceeds, trade credits, accounts receivables, note
receivables, income, and other revenues and receivables attributable to the
ownership or operation of the Properties from and after the Effective Time shall
belong to and be retained or paid to Buyer, including, without limitation, all
adjustments, credits or refunds (a) to ad valorem, property, production, excise,
severance, and any other taxes (except income or franchise taxes) based upon or
measured by the ownership of the Properties or the production of Hydrocarbons or
the receipt of proceeds therefrom, or (b) under any contracts or agreements
affecting the Properties, to the extent relating to periods after the Effective
Time.

     (b) Expenses. After Closing, to the extent not accounted for in Buyer’s
Credits and Sellers’ Credits and adjustments under Section 2.3 hereof:

               (i) All accounts payable, trade payables, taxes payable, notes
payable, and other costs, expenses and payables with respect to the Properties
which are attributable under GAAP to the period prior to the Effective Time
shall be the obligations of and be paid by Sellers; and

               (ii) All accounts payable, trade payables, taxes payable, notes
payable, and other costs, expenses and payables with respect to the Properties
which are attributable under GAAP to the period from and after the Effective
Time shall be the obligation of and be paid by Buyer.

     (c) Post-Closing Obligations. If any funds are received by a Party hereto
that belong to another Party, the Party receiving such funds shall immediately
pay the funds over to the other Party entitled thereto. If an invoice or other
obligation to be discharged is, under the terms of this Agreement, partially the
obligation of Sellers and partially the obligation of Buyer, the Party receiving
such invoice or request to discharge the obligation shall promptly notify the
other Party which shall promptly pay over its share thereof after receipt of
such notice. If an invoice or other obligation to be discharged is, under the
terms of this Agreement, solely the obligation of Sellers or Buyer, then that
Party shall promptly pay or discharge such obligation upon receipt of notice of
same.

     Section 9.3 Suspense Funds. At Closing, Sellers shall transfer all proceeds
of production, and penalties and interest with respect thereto, payable to third
parties but held in suspense by Sellers (“Suspense Funds”) as operator of any of
the Properties. Buyer, from and after Closing, shall accept sole responsibility
for disbursement of the Suspense Funds so delivered to Buyer, and shall release
Sellers from, and shall defend, indemnify and hold Sellers harmless from and
against, any and all Claims relating to, arising out of, or connected with,
directly or indirectly, such Suspense Funds; provided, however, that Buyer shall
have no liability for penalties or interest with respect thereto to the extent
attributable to periods prior to the Effective Time.

19

--------------------------------------------------------------------------------

ARTICLE X. BUYER’S ASSUMPTION OF OBLIGATIONS

     Section 10.1 Buyer’s Assumption of Obligations. Upon and after Closing,
Buyer will assume, and will pay and perform all of the obligations, liabilities,
and duties arising under the Leases and the Contracts, or otherwise relating to
the ownership and operation of the Properties, in each case to the extent
attributable to periods from and after the Effective Time (collectively, the
“Buyer’s Assumed Obligations”).

ARTICLE XI. INDEMNITIES

     Section 11.1 Definition of Claims. As used in this Agreement, the term
“Claims” means any and all direct or indirect, demands, claims, notices of
violation, notices of probable violation, filings, investigations,
administrative proceedings, actions, causes of action, suits, and other legal
proceedings, judgments, assessments, damages, deficiencies, taxes, penalties,
fines, obligations, responsibilities, liabilities, payments, charges, costs, and
expenses (including without limitation costs and expenses of operating the
Properties) of any kind or character (whether or not asserted prior to Closing,
and whether known or unknown, fixed or unfixed, conditional or unconditional,
based on negligence, strict liability, breach of representation, warranty or
agreement, or otherwise, choate or inchoate, liquidated or unliquidated, secured
or unsecured, accrued, absolute, contingent, or otherwise), including, without
limitation, penalties and interest on any amount payable as a result of any of
the foregoing, any legal or other costs and expenses incurred in connection with
investigating or defending any Claim, and all amounts paid in settlement of
Claims. Without limiting the generality of the foregoing, the term “Claims”
specifically includes, without limitation, any and all Claims arising from,
attributable to or incurred in connection with any (i) breach of contract, (ii)
loss or damage to property, injury to or death of persons, and other tortious
injury, and (iii) violations of applicable laws, rules, regulations, orders or
any other legal right or duty actionable at law or equity.

     Section 11.2 Buyer’s Indemnity. From and after Closing, Buyer shall
indemnify, defend and hold harmless Sellers from and against any and all Claims
caused by, resulting from or incidental to:

          (a) Buyer’s Assumed Obligations;

          (b) any inaccuracy of any representation or warranty of Buyer set
forth in this Agreement; and

          (c) any breach of, or failure to perform or satisfy, any of the
covenants and obligations of Buyer hereunder.

     Section 11.3 Sellers’ Indemnity.

20

--------------------------------------------------------------------------------

          (a) Sellers’ Indemnity. From and after Closing, Sellers shall jointly
and severally indemnify, defend and hold harmless Buyer from and against any and
all Claims caused by, resulting from or incidental to:

               (i) Sellers’ ownership or operation of the Properties prior to
the Effective Time;

               (ii) Any inaccuracy of any representation or warranty of Sellers
set forth in this Agreement;

               (iii) any breach of, or failure to perform or satisfy, any of the
covenants and obligations of Sellers hereunder prior to Closing; and

               (iv) Any obligations for brokerage or finder’s fee or commission
incurred in connection with the transactions contemplated hereby.

          (b) Limitations on Sellers’ Indemnity Obligation.

               (i) In no event shall Sellers’ liability for indemnity
obligations (including Sellers’ obligation to defend and hold harmless) under
this Article XI exceed twenty-five percent (25%) of the Base Purchase Price (the
“Indemnity Cap”); provided, however, that any claim for indemnification from
Sellers with respect to the breach of any of Sellers’ representations and
warranties in Sections 3.1(a) or 3.1(b) (“Sellers’ Fundamental Corporate
Representations”) shall not be subject to the Indemnity Cap.

               (ii) Any claim for indemnification (including any claim for
defense and hold harmless) from Sellers under this Article XI shall be brought
within two (2) years after the Closing Date or shall be deemed waived, except as
follows: (i) claims for indemnification with respect to the breach of any of
Sellers’ Fundamental Corporate Representations may be brought at any time after
the Closing Date; and (ii) claims for indemnification with respect to Sellers’
breach of its representations and warranties in Section 3.1(t) (Taxes) and
Section 3.1(q) (Royalties) may be brought at any time prior to the expiration of
the applicable statute of limitations with respect to such claims, plus ninety
(90) days.

     Section 11.4 Covered Claims and Parties. All indemnities of an indemnified
party set forth in this Agreement extend to the shareholders, members, officers,
directors, employees, partners, and affiliates of such indemnified party. The
indemnities set forth in this Agreement do not extend to an indemnified Claim to
the extent that such Claim (or portion thereof) is the result of the gross
negligence, willful misconduct, or fraud of the indemnified party.

     Section 11.5 Express Negligence Disclosure. UNLESS THIS AGREEMENT EXPRESSLY
PROVIDES TO THE CONTRARY, THE INDEMNITY, RELEASE, WAIVER AND ASSUMPTION
PROVISIONS SET FORTH IN THIS AGREEMENT APPLY REGARDLESS OF WHETHER THE
INDEMNIFIED PARTY (OR ITS EMPLOYEES, PARTNERS, AGENTS, CONTRACTORS, SUCCESSORS
OR ASSIGNS) CAUSES, IN WHOLE OR PART, AN INDEMNIFIED CLAIM, INCLUDING WITHOUT
LIMITATION INDEMNIFIED CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE OR IN PART,
FROM, OUT OF OR IN CONNECTION WITH THE CONDITION OF THE PROPERTY OR THE
INDEMNIFIED PARTY’S (OR ITS EMPLOYEES’, PARTNERS’, AGENTS’, REPRESENTATIVES’,
CONTRACTORS’, SUCCESSORS’ OR ASSIGNS’) SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY, EXCLUDING, HOWEVER, THE INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

21

--------------------------------------------------------------------------------

     Section 11.6 Notices and Defense of Indemnified Claims. Each indemnified
Party shall immediately notify in writing each indemnifying Party of any Claim
of which it becomes aware and for which it is entitled to indemnification from
such indemnifying Party under this Agreement. The indemnifying Party shall be
obligated to defend at the indemnifying Party’s sole expense any litigation,
arbitration or other administrative or adversarial proceeding against the
indemnified Party relating to any Claim for which the indemnifying Party has
agreed to indemnify and hold the indemnified Party harmless under this
Agreement. The indemnifying party shall have control over the defense and/or
settlement of such Claim. However, the indemnified Party shall have the right to
participate with the indemnifying Party in the defense of any such Claim at its
own expense. The indemnified party shall assist and cooperate in the prosecution
or defense of such Claims.

     Section 11.7 Waiver of Consequential and Punitive Damages. NEITHER BUYER
NOR SELLERS SHALL BE ENTITLED TO RECOVER FROM THE OTHER, AND EACH PARTY RELEASES
THE OTHER PARTY FROM, ANY LOSSES, COSTS, EXPENSES, OR DAMAGES ARISING UNDER THIS
AGREEMENT OR IN CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
IN THIS AGREEMENT IN EXCESS OF THE ACTUAL COMPENSATORY DAMAGES SUFFERED BY SUCH
PARTY. EACH PARTY WAIVES, AND RELEASES THE OTHER PARTY FROM, ANY RIGHT TO
RECOVER PUNITIVE, SPECIAL, EXEMPLARY AND CONSEQUENTIAL DAMAGES ARISING IN
CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY SUCH DAMAGES RECOVERED BY A THIRD PARTY
(OTHER THAN SUBSIDIARIES, PARTNERS, AFFILIATES, OR PARENTS OF A PARTY) FOR WHICH
A PARTY OWES THE OTHER PARTY AN INDEMNITY UNDER THIS ARTICLE XI SHALL NOT BE
WAIVED. NOTHING IN THIS SECTION 11.7 SHALL WAIVE OR BE DEEMED TO WAIVE ANY
PARTY’S RIGHT TO SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE
REMEDIES.

     Section 11.8 Exclusive Remedy. After Closing, the terms and provisions of
this Article XI shall be the sole and exclusive remedy of each of the Parties
indemnified hereunder with respect to the Claims described in Section 11.2 and
Section 11.3, including, without limitation, Claims arising from breaches of the
representations and warranties of the Parties set forth in this Agreement,
regardless of whether such Claims are based on contract, tort, securities laws,
strict liability, or other principles.

ARTICLE XII. TAXES

     Section 12.1 Ad Valorem, Real Property and Personal Property Taxes. All ad
valorem taxes, real property taxes, personal property taxes, and other similar
taxes and assessments (“Property Taxes”) with respect to the Properties are the
obligation of, and shall be borne by, Sellers for periods, including partial
periods, before the Effective Time. Property Taxes with respect to the
Properties, to the extent attributable to periods, including partial periods,
from and after the Effective Time shall be borne by Buyer. The Base Purchase
Price will be adjusted at Closing based on a proration of all such Property
Taxes for the 2010 tax year as of the Effective Time as contemplated by Section
2.3. If actual Property Taxes with respect to the Properties for the 2010 tax
year are greater than the amounts estimated for purposes of adjustment of the
Base Purchase Price pursuant to Section 2.3, then Sellers shall pay Buyer the
difference between actual taxes for the 2010 tax year and the estimated amount,
prorated to the period prior to the Effective Time. If actual Property Taxes
with respect to the Properties for the 2010 tax year are less than the amounts
estimated for purposes of adjustment of the Base Purchase Price pursuant to
Section 2.3, then Buyer shall pay Sellers the difference between actual taxes
for the 2010 tax year and the estimated amount, prorated to the period prior to
the Effective Time.

22

--------------------------------------------------------------------------------

     Section 12.2 Tax Reporting. Prior to Closing, Buyer and Sellers shall
confer and cooperate in the allocation of the Base Purchase Price among the
Properties in accordance with Section 1060 of the Internal Revenue Code and the
Treasury Regulations thereunder (and any similar provision of state, local or
foreign law, as appropriate) (the “Tax Allocation”). Buyer and Sellers shall
confer and cooperate on any revisions to the Tax Allocation (the “Revised
Allocation”) so as to report any matters related to the Tax Allocation that
require updating (including adjustments to the Base Purchase Price) to be
consistent with the agreed allocation. Sellers and Buyer shall report the
transactions contemplated hereby on all tax returns, including, but not limited
to Form 8594, in a manner consistent with the Tax Allocation or, if applicable,
the Revised Allocation.

     Section 12.3 Transfer Taxes. In the event any federal, state or local
sales, transfer, gross proceeds, use and similar taxes are incident or
applicable to the transfer of the Properties to Buyer under this Agreement, or
caused by the transfer of the Properties to Buyer, such taxes shall be paid by
Buyer.

     Section 12.4 Income and Franchise Taxes. Each Party shall be responsible
for its own federal, state, local and foreign income and franchise taxes, if
any, which may result from this transaction.

ARTICLE XIII. DISPUTE RESOLUTION

     Section 13.1 Dispute Resolution Procedures. Any dispute concerning this
Agreement (other than Claims by a third party in litigation for which a Party to
this Agreement is claiming indemnity, but not disputes among the Parties to this
Agreement over the interpretation and scope of the indemnity provisions of this
Agreement, which are hereby made expressly subject to the dispute resolution
procedures set forth herein) (a “Dispute”) shall be resolved under the mediation
and binding arbitration procedures set forth herein.

     Section 13.2 Good Faith Efforts. If a Dispute occurs and the senior
representatives of the Parties have been unable, in good faith, to settle or
agree within a period of fifteen (15) days after such Dispute arose, each Party
shall nominate and commit one of its senior officers to meet at a mutually
agreed time and place not later than thirty (30) days after the Dispute arose to
attempt to resolve same. If such senior management have been unable to resolve
such Dispute within a period of fifteen (15) days after such meeting, or if such
meeting has not occurred within forty-five (45) days following such Dispute
arising, then either Party shall have the right, by written notice to the other,
to resolve the Dispute (i) through the relevant Independent Expert pursuant to
Section 13.3, or (ii) by arbitration in accordance with the provisions of
Section 13.4.

23     

--------------------------------------------------------------------------------

     Section 13.3 Independent Expert. Each Party shall have the right to submit
Disputes regarding the matters covered by Section 5.1 or Error! Reference source
not found. including the nature or calculation of Title Defects) to an
independent expert appointed in accordance with this Section 13.3 (each, an
“Independent Expert”), who shall serve as sole arbitrator. The Independent
Expert shall be appointed by mutual agreement of Sellers and Buyer from among
candidates with experience and expertise in the area that is the subject of such
Dispute, and failing such agreement, such Independent Expert for such Dispute
shall be selected in accordance with the Rules (as hereinafter defined).
Disputes to be resolved by an Independent Expert shall be resolved in accordance
with mutually agreed procedures and rules and failing such agreement, in
accordance with the rules and procedures for arbitration provided in Section
13.4. The Independent Expert shall be instructed by the Parties to resolve such
Dispute as soon as reasonably practicable in light of the circumstances. The
decision and award of the Independent Expert shall be binding upon the Parties
as an award under the Federal Arbitration Act and final and nonappealable to the
maximum extent permitted by law, and judgment thereon may be entered in a court
of competent jurisdiction and enforced by any party as a final judgment of such
court.

     Section 13.4 Arbitration.

          (a) If the provisions set forth in Section 13.3 do not pertain to the
Dispute, such Dispute will be resolved by binding arbitration in accordance with
the terms below. Either Party may, by summary proceedings, bring an action in
court to compel arbitration of any Dispute. Any arbitration will be administered
by the American Arbitration Association (the “AAA”) and in accordance with the
terms of this Section 13.4 and the Commercial Arbitration Rules of the AAA,
including the Optional Rules for Emergency Measures of Protection, as
supplemented to the extent necessary by the Federal Arbitration Act (Title 9 of
the United States Code) (the “Rules”). If there is any inconsistency between
this Section 13.4 and the Commercial Arbitration Rules, or the Federal
Arbitration Act, the terms of this Section 13.4 will control the rights and
obligations of the Parties. Any arbitration will be conducted by one (1)
arbitrator. Arbitration must be initiated within the applicable time limits set
forth in this Agreement and not thereafter or if no time limit is given, within
the time period allowed by the applicable statute of limitations.

          (b) Arbitration may be initiated by any Party (“Claimant”) serving
written notice on the other Party with whom such Dispute exists (the
“Respondent”) that Claimant elects to refer the Dispute to binding arbitration.
Claimant and Respondent shall attempt to agree upon an arbitrator within twenty
(20) days after Claimant’s serving of written notice on Respondent, and if the
Parties are unable to agree within such time period, then either Party may
petition the Chief United States District Judge for the Southern District of
Texas to select an arbitrator. Each Party shall pay one-half of the compensation
and expenses of the arbitrator. The arbitrator must be a neutral party who has
never been an officer, director, attorney, consultant or employee of any of the
Parties or any of their affiliates. The arbitrator named by the Parties must
have not less than ten (10) years experience as an oil and gas lawyer. The
Parties and the arbitrator shall proceed diligently and in good faith in order
that the award may be made as promptly as possible. Any arbitration proceeding
hereunder will be conducted in Midland, Texas and will be concluded within one
hundred eighty (180) days of the filing of the Dispute with the AAA. All
statutes of limitations and defenses based upon passage of time applicable to
any Dispute (including any counterclaim or setoff) shall be interrupted by the
filing of the arbitration and suspended while the arbitration is pending. The
arbitrator will be empowered to award sanctions and to take such other actions
as they deem necessary, to the same extent a judge could impose sanctions or
take such other actions pursuant to the Federal Rules of Civil Procedure and
applicable law; provided, however, that no award by the arbitrator will assess
consequential, punitive, exemplary, or special damages or losses (including,
without limitation, loss of profit or business interruption), but may assess
costs and expenses in a manner deemed equitable. The arbitrator will make
specific written findings of fact and conclusions of law. The decision of the
arbitrator will be final and binding on each Party. Judgment on any award
rendered by the arbitrator may be entered in any court having jurisdiction.

24

--------------------------------------------------------------------------------

ARTICLE XIV. MISCELLANEOUS

     Section 14.1 Survival. All of the representations, warranties, covenants,
indemnities, and agreements of or by the Parties to this Agreement will survive
the Closing, the execution and delivery of the Assignment and other instruments
under this Agreement, and the transfer of the right, title, and interest in and
to the Properties to Buyer hereunder; and they shall not be merged into or
superseded by the Assignment or other documents delivered at Closing; provided,
however, that, except as otherwise expressly provided herein, Sellers’
representations and warranties hereunder shall terminate two (2) years after
Closing.

     Section 14.2 Assignment. Buyer may, at any time, assign or convey any of
its rights, title and interests obtained by or conferred upon it under this
Agreement to any other person or persons and may enter into all agreements,
contracts and other documents and do all necessary acts and things to give
effect to such assignment or conveyance. Sellers may not assign or transfer any
of its rights, title and interests under this Agreement to any other person or
poersons without the prior written consent of Buyer, which consent shall not be
unreasonably withheld or delayed.

     Section 14.3 Parties Bear Own Expenses. Each Party shall bear and pay all
expenses (including, without limitation, legal fees) incurred by it in
connection with the transaction contemplated by this Agreement.

     Section 14.4 Recording Expenses. Buyer shall pay all filing fees and other
costs of filing the Assignment and any and all other instruments required to be
filed relating to the sale of the Properties.

     Section 14.5 Public Announcements. No Party may make press releases or
other public announcements concerning this transaction without the other’s prior
written approval and agreement to the form of the announcement, except as may be
required by applicable laws or rules and regulation of any governmental agency
or stock exchange.

25

--------------------------------------------------------------------------------

     Section 14.6 Notices. All notices under this Agreement must be in writing.
Any notice under this Agreement may be given by personal delivery, facsimile
transmission, U.S. mail (postage prepaid), or commercial delivery service, and
will be deemed duly given when received by the party charged with such notice
and addressed as follows:

If to Sellers: 1710 N NM HWY 206   Crossroads, NM 88114   Attn: Mr. John R
Stearns Jr.   Telephone No. 575.675.2356         If to Buyer: Doral Energy Corp
  415 W. Wall Street, Suite 500   Midland, TX 79701   Attn: E. Will Gray II  
Fax No.: (432) 505-9746   Telephone: (432) 789-1180                        With
a Copy to: Haynes & Boone, LLP   1 Houston Center   1221 McKinney, Suite 2100  
Houston, Texas 77010   Attn: Bernard F. Clark, Jr.   Fax No.: 713.236.5577  
Telephone No.: 713.547.2077

Any Party, by written notice to the others, may change the address or the
individual to which or to whom notices are to be sent under this Agreement.

     Section 14.7 Interpretation. The Parties stipulate and agree that this
Agreement shall be deemed and considered for all purposes to have been jointly
prepared by the Parties, and shall not be construed against any one Party (nor
shall any inference or presumption be made) on the basis of who drafted this
Agreement or any particular provision hereof, who supplied the form of
Agreement, or any other event of the negotiation, drafting or execution of this
Agreement. Each Party agrees that this Agreement has been purposefully drawn and
correctly reflects its understanding of the transaction that it contemplates. In
construing this Agreement, the following principles will apply.

          (a) Defined terms in this Agreement are denoted by quotation marks. A
defined term has its defined meaning throughout this Agreement and each Exhibit
and Schedule to this Agreement, regardless of whether it appears before or after
the place where it is defined.

          (b) If there is any conflict or inconsistency between the provisions
of the main body of this Agreement and the provisions of any Exhibit or Schedule
hereto, the provisions of this Agreement shall take precedence. If there is any
conflict between the provisions of any pro forma Assignment Document or other
transaction documents attached to this Agreement as an Exhibit or Schedule and
the provisions of any Assignment Documents and other transaction documents
actually executed by the Parties, the provisions of the executed Assignment
Documents and other executed transaction documents shall take precedence.

26

--------------------------------------------------------------------------------

          (c) To the fullest extent permitted by law, all provisions of this
Agreement are hereby deemed incorporated into the Assignment by reference.

          (d) The Article, Section, Exhibit and Schedules references in this
Agreement refer to the Articles, Sections, Exhibits and Schedules of this
Agreement. The headings and titles in this Agreement are for convenience only
and shall have no significance in interpreting or otherwise affect the meaning
of this Agreement.

          (e) The plural shall be deemed to include the singular, and vice
versa.

          (f) The term “including” means “including, without limitation.”

          (g) The term “Person” (whether or not capitalized) means any
individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust, enterprise, unincorporated
organization, or governmental entity.

     Section 14.8 Third-Party Beneficiaries. It is understood and agreed that
there shall be no third-party beneficiary of this Agreement, and that the
provisions hereof do not impart enforceable rights, benefits, or remedies in
anyone who is not a Party or a successor of a Party hereto.

     Section 14.9 Entire Agreement and Amendment. This Agreement constitutes the
entire understanding by and among the Parties, replacing and superseding all
prior negotiations, letters of intent, discussions, arrangements, agreements,
and understandings by and among the Parties regarding the subject transaction
and subject matter hereof (whether written or oral), excepting any written
agreements that may be executed by the Parties concurrently or after the
execution of this Agreement. This Agreement may be supplemented, altered,
amended, modified or revoked by writing only, signed by the Parties hereto.

     Section 14.10 Further Assurances. After Closing, the Parties shall execute,
acknowledge, and deliver or cause to be executed, acknowledged, and delivered
such instruments and take such other action as may be reasonably necessary or
advisable to carry out their obligations under this Agreement and under any
Exhibit, document, certificate, or other instrument delivered pursuant thereto.

     Section 14.11 Successors and Assigns. This Agreement binds and inures to
the benefit of the Parties hereto and their respective permitted successors and
assigns.

     Section 14.12 Severability. If any provision of this Agreement is found by
a court of competent jurisdiction or arbitrator to be invalid or unenforceable,
that provision will be deemed modified to the extent necessary to make it valid
and enforceable and if it cannot be so modified, it shall be deemed deleted and
the remainder of the Agreement shall continue and remain in full force and
effect.

27

--------------------------------------------------------------------------------

     Section 14.13 Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which shall constitute one
document.

     Section 14.14 Governing Law. This Agreement is governed by and must be
construed according to the laws of the State of Texas, excluding any conflicts
of law rule or principle that might apply the law of another jurisdiction.

     Section 14.15 Exhibits. The Preamble, Exhibits and Schedules attached to
this Agreement are incorporated into and made a part of this Agreement for all
purposes.

[Signature Page Follows]

28

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

  SELLER:       MR. JOHN R STEARNS           By: /s/ John R. Stearns       Name:
John R. Stearns       Title: an Individual           SELLER:       MR. JOHN R
STEARNS, JR.           By: /s/ John R. Stearns, Jr.       Name: John R. Stearns,
Jr.       Title: an Individual           BUYER:       DORAL ENERGY CORPORATION  
        By: /s/ Everett W. Gray II       Name: Everett W. Gray II       Title:
Chairman and CEO


--------------------------------------------------------------------------------

Exhibit “A”

The Leases


EXHIBIT “A”   Description of Properties Contained in Purchase and Sale Agreement
betwee Doral Energy Corp. and J.R. Stearns and J.R. Stearns Jr Dated June 14,
2010

April __




DESCRIPTION
Gross
Lease
Acreage Doral Interests Working
WI Net Revenue
NRI 1





2






Amoco Federal Lease: United States Oil and Gas Lease Serial No. NM-13418,
insofar as said lease covers the following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M.
        Section 23 : E2 SW4
        Section 26: N2 SW4, SW4, SW4, SW4,SE4
LIMITED IN DEPTH from the surface to 4,250'




360.00
0.56103700




0.48726600








Hahn Federal Lease: United States Oil and Gas Lease NM-15677, insofar as said
lease cover the following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 20: NE4 
        Section 21: NE4 
        Section 22: E2 
        Section 23: SE4 
        Section 27: S2 
        Section 31: Lots 1&2, E2 NW4, NE4
ALL RIGHTS, ALL DEPTHS







1,440.00
0.78125000






0.71953100












3





Hahn Federal "A" Lease: United States Oil and Gas Lease Serial No. NM-16637
insofar as sai lease covers the following described land in Chaves County:
Township 7 South, Range 31 East N.M.P.M. 
        Section 18: Lots 1&2, E2 NW4 
        Section 27: N2 
        Section 28: NE4, N2 SE4, SE4 SE4
ALL RIGHTS, ALL DEPTHS





760.00
0.78125000





0.71953100










4



Miller Federal 1,3,5,6 Lease: United States Oil and Gas Lease Serial No.
NM-046153-A insofar as said lease covers the following described land in Chaves
County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 34: SE4 SE4, NW4 SE4, SE4 NE4, SE4 NW4, SW4 SW4
LIMITED IN DEPTH from the surface to 4,485'



200.00 1.00000000



0.81458000







5



Miller Federal 7,8,9 Lease: United States Oil and Gas Lease Serial No.
NM-046153-A, insofar as said lease covers the following described land in
ChavesCounty:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 35: NW4 SW4, NE4 SE4, SE4 SE4, NW4 SE4
LIMITED IN DEPTH from the surface to 4,485'



160.00 1.00000000



0.81458000










EXHIBIT "A" - Properties Page 1 of 3  


--------------------------------------------------------------------------------



DESCRIPTION Gross
Lease
Acreage Doral Interests Working
WI Net Revenue
NRI 6



Mountain Federal Lease: United States Oil and Gas Lease Serial No. NM-80166,
insofar as
said lease covers the following described land in Roosevelt County:
Township 7 South, Range 32 East, N. M.P.M. 
        Section 30: NE4, E2 NW4
LIMITED IN DEPTH from the surface to the top of the San Andres formation



240.00
1.00000000



0.75000000






7



New Mexico "BA" State Lease: New Mexico Oil and Gas Lease,
insofar as said lease covers the following described land in Chaves County:
Township 8 South, Range 31 East, N.M.P.M. 
        Section 16: N2 NW4, S2 NE4, NE4 SW4
LIMITED IN DEPTH from the surface to 4,080'



200.00 1.00000000



0.87500000







8






Nuckols "24" Lease: State of New Mexico Oil and Gas Lease, insofar as said lease
covers th
following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 24: All 
        Section 23: N2 NE4 
        Section 14: S2 SE4 
        Section 13: SE4
LIMITED IN DEPTH from the surface to the base of the Sn Andres formation






960.00
0.78728800






0.66371200












9



Southard "26"Lease: State of New Mexico Oil and Gas Lease, insofar as said lease
covers th
following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 26: NW4
ALL RIGHTS, ALL DEPTHS



160.00
0.59606000



0.49843000






10



Southard "A" Lease: State of New Mexico Oil and Gas Lease, insofar as said lease
covers th
following described land in Chaves County:
Township 7 South, Range 31 East, N. M. P. M. 
         Section 26: NE4
ALL RIGHTS, ALL DEPTHS



160.00
0.37952000



0.32293000






11



State "32" Lease: State of New Mexico Oil and Gas Lease No. K-3754, insofar as
said leas
covers the following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 32: E2 NE4, NE4 NW4, S2 SW4, NW4 SE4
LIMITED IN DEPTH from the surface to 4,100'



240.00
1.00000000



0.75000000






12



Strange Federal Lease: United States Oil and Gas Lease Serial No. NM-15677-A,
insofar as
said lease covers the following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 25: S2
LIMITED IN DEPTH from the surface to base of San Andres formation



320.00
1.00000000



0.84600000






13



Sunray State Lease: New Mexico Oil and Gas Lease, insofar as said lease covers
the followin
described land in Chaves County:
Township 8 South, Range 31 East, N.M.P.M. 
        Section 16: S2 NW4
LIMITED IN DEPTH from the surface to 3,973'



80.00
1.00000000



0.75000000






14



Tom "36" State Lease: State of New Mexico Oil and Gas Lease No. L-5120, insofar
as
said leases covers the following described land in Chaves County:
Township 7 South, Range 31 East, N.M.P.M. 
        Section 36: NE4 NE4, S2 NE4, NE4 NW4, SE4
LIMITED IN DEPTH from



320.00 1.00000000



0.80000000










EXHIBIT "A" - Properties Page 2 of 3  


--------------------------------------------------------------------------------





DESCRIPTION
Gross
Lease
Acreage Doral Interests Working
WI Net Revenue
NRI 15





Wattam Federal Lease: United States Oil and Gas Serial No. NM-15016, insofar as
said lease
covers the following described land in Chaves County:
Township 8 South, Range 31 East, N.M.P.M. 
        Section 6: Lots 2&4, SE4 NW4, SE4 NE4 
        Section 7: Lots 2,3&4, E2, SE4 NW4, E2 SW4 
        Section 8: S2 NW4, SW4
ALL RIGHTS, ALL DEPTHS





960.00
1.00000000





0.79000000










16 TOTALS 6,560.00


EXHIBIT "A" - Properties Page 3 of 3  

--------------------------------------------------------------------------------

Exhibit “B”

The Wells

EXHIBIT B

List of Wells to be acquired per the Purchase and Sale Agreement between Doral
Energy and Mr. J.R. Stearns and Mr. J.R. Stearns Jr. dated June 14, 2010

Lease/ Well API No. Status Amoco Federal     3 30-005-20634 Shut In. 4
30-005-20643 Producing 6 30-005-20680 Producing 7 30-005-20712 Producing 8
30-005-20732 Producing Hahn Federal     1 30-005-20466 Shut In. 5 SWD
30-005-20532 Scheduling to Plug 6 30-005-20665 Producing 7 30-005-20774
Producing Hahn Federal     1 30-005-20664 Producing Miller Federal     1
30-005-20044 Producing 3 30-005-20120 Producing 5 30-005-20122 Scheduling to
Plug 6 SWD 30-005-20530   Miller Federal     8 30-005-21030 Shut In. Mountain  
  2 30-041-20462 Shut In. 3 30-041-20463 Producing 4 30-041-20489 Shut In. 6
30-041-20507 Scheduling to Plug New Mexico     1 30-005-20944 Shut In. 3
30-005-21021 Producing 4 30-005-21023 Producing Nuckols "24"     1 30-005-20736
Producing 2 30-005-20773 Producing Southard "26"     1 30-005-20569 Producing 2
30-005-20641 Producing 3 30-005-20660 Producing Southard "A"     1 30-005-20676
Producing 2 30-005-20685 Producing 3 30-005-20797 Producing State "32"     2
30-005-20674 Producing 3 30-005-20695 Producing 4 30-005-20735 Producing 5
30-005-20789 Producing Strange Federal     1 30-005-20717 Producing 3
30-005-20719 Shut In. 4 30-005-20720 Shut In. 5 30-005-20752 Shut In. Sunray
State     2 30-005-21036 Producing Tom "36" State     1 SWD 30-005-20686   4
30-005-21015 Producing 5 30-005-21105 Shut In. Wattam Federal     1 30-005-20810
Producing 2 30-005-20811 Producing 3 30-005-20812 Producing 4 30-005-20813      
               TA'd 6 SWD 30-005-20814   7 30-005-20815 Producing


--------------------------------------------------------------------------------

Exhibit “C

The Equipment

--------------------------------------------------------------------------------

Exhibit “D”

Contracts

--------------------------------------------------------------------------------

Exhibit “E”

Form of Assignment

ASSIGNMENT AND BILL OF SALE

STATE OF NEW MEXICO §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF [insert
county] §  

     THAT this Assignment and Bill of Sale, dated this ___ day of
______________, 2010, but effective for all purposes as of ____________1, 2010,
at 7:00 A.M. local time where the Properties, as defined herein, are located
(the “Effective Time”) is by and between Mr. John R Stearns, an Individual,
whose address is ______________________(“Stearns”), and Mr. John R. Stearns,
Jr., an Individual, whose address is______________________(“Stearns Jr.”)
(Stearns and Stearns Jr. collectively being the “Assignors” and any one of the
Assignors being an “Assignor”), and Doral Energy Corp., a Nevada Corporation,
whose address is _______________________, Midland, Texas 79701 (“Assignee”).

     FOR AND IN CONSIDERATION of the sum of One Hundred Dollars ($100.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Assignor does hereby sell, assign, transfer, convey
and deliver unto Assignee all of Assignor’s right, title and interest in and to
the following property (collectively, the “Properties”):

     (a) Assignor’s right, title and interest in and to oil and gas leases, fee
minerals, royalty, overriding royalty and other oil and properties covering
lands located in [insert county] County, New Mexico, including, without
limitation, the oil and gas leases described on Exhibit “A” (the “Leases”),
including all rights and interests in any unit or pooled area in which the
Leases are included, including, to the extent that these rights and interests
arise from and are associated with the Leases, including all rights derived from
any unitization, pooling, operating, communitization or other agreement;

     (b) The oil and gas wells located on the Leases or lands pooled therewith,
including, without limitation, the wells identified on Exhibit “B” attached
hereto (collectively, the “Wells”);

     (c) All crude oil, natural gas, casinghead gas, condensate, sulfur, natural
gas liquids, products, and other liquid or gaseous hydrocarbons, and other
minerals of every kind and character which may be produced from or allocable to
the Properties (collectively, “Hydrocarbons”) with respect to all periods on or
after the Effective Time, together with all proceeds from or of such
Hydrocarbons, and the Inventory Hydrocarbons, as defined below;

--------------------------------------------------------------------------------

     (d) All equipment, fixtures, facilities, improvements and other property
used, or held for use, in exploring, developing, operating, producing
maintaining or repairing the Leases or lands pooled therewith, , including,
without limitation, all equipment, tank batteries, pump jacks, gathering
systems, pipelines, processing systems, plants, compressors, meters, injection
wells, disposal wells, pipe, inventory, machinery, spare parts, and tools,
including, without limitation, the equipment described in Exhibit “C” attached
hereto (collectively, the “Equipment”);

     (e) All easements, rights-of-way, surface leases, licenses, permits,
servitudes, approvals, consents, certificates and other similar interests
applicable to or used in operating the Wells, the Leases, or the Equipment (the
“Permits”);

     (f) All valid and existing agreements, contracts and contractual rights and
interests of any kind and nature relating to the Wells, the Leases or lands
pooled therewith, or any other right or property described in Sections Section
1.2(a) through Section 1.2(d) above, including all unit agreements, farmout
agreements, farmin agreements, operating agreements, and Hydrocarbon sales,
purchase, gathering, transportation, treating, marketing, exchange, and
processing agreements, including, without limitation, the leases and other
contracts and agreements described in Exhibit “D” (the “Contracts”); and

     (g) Assignor’s files and records relating to the Properties described in
Sections Section 1.2(a) through Section 1.2(f) above, including, without
limitation (i) lease, division order, contract, and land files, abstracts and
title opinions; (ii) operations, maintenance, production, environmental and
engineering records; (iii) logs, facility and well records; and (iv) accounting
files, well payout files, and lease operating statements (collectively, the
“Records”); provided, however, that the Records shall not include the general
corporate files and records of Assignor, any files and records which are subject
to confidentiality obligations owed to third parties (provided that Assignor
will, at Buyer’s request, at no cost or expense to Assignor, request waivers of
such confidentiality restrictions), or files and records, other than title
opinions, that are subject to attorney-client privilege.

     TO HAVE AND TO HOLD the Properties unto Assignee and its successors and
assigns forever, subject to the matters in this Assignment.

     Assignors jointly and severally bind themselves and their respective
successors and assigns to warrant and forever defend, all and singular, title to
the Properties unto Assignee, its successors and assigns, from and against all
persons claiming or to claim the Properties or any part thereof by, through or
under Assignors, but not otherwise.

     This Assignment is made by Assignors and accepted by Assignee subject to
the terms and conditions of that certain Purchase and Sale Agreement, dated
____________, 2010, by and between Assignors and Assignee (the “Agreement”).

     EXCEPT FOR THE SPECIAL WARRANTY OF TITLE EXPRESSLY PROVIDED ABOVE, THIS
ASSIGNMENT IS MADE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY.

2

--------------------------------------------------------------------------------

     Notwithstanding the above limitation of warranties, this Assignment is made
with full rights of substitution and subrogation of Assignee in and to all
rights and actions of warranty against previous owners, assignors and grantors.

     Assignors and Assignee agree to execute and deliver all such other and
additional assignments or other documents and to do all such other and further
acts and things as may be necessary to more fully and effectively grant, convey
and assign to Assignee the Properties assigned or intended to be assigned herein
or to give effect to the reservations herein.

     This Assignment may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

     EXECUTED as of the ____ day of _______________, 2010, but effective for all
purposes as of the Effective Time.

  ASSIGNOR:       MR. JOHN R. STEARNS           By: ____________________________
      Name: __________________________       Title: an Individual          
ASSIGNOR:       MR. JOHN R. STEARNS, JR.           By:
_____________________________       Name: ___________________________      
Title: an Individual           ASSIGNEE:       DORAL ENERGY CORP.

3

--------------------------------------------------------------------------------


  By: __________________________       Name: ________________________      
Title: _________________________

4

--------------------------------------------------------------------------------

STATE OF TEXAS

COUNTY OF ____________

     This instrument was acknowledged before me this ___ day of _____________,
2010, by _____________________.

________________________________
Notary Public in and for the State of ____

(Stamp)

STATE OF TEXAS

COUNTY OF ____________________

     This instrument was acknowledged before me this ___ day of ______________,
2010, by _______________________, as ___________________of Doral Energy Corp., a
Nevada Corporation, on behalf of the company.

________________________________
Notary Public in and for the State of_____

 (Stamp)

5

--------------------------------------------------------------------------------

Exhibit “F”

1445 Certificate

     Section 1445 of the Internal Revenue Code (the “Code”) provides that a
transferee (buyer) of a U.S. real property interest must withhold tax if the
transferor (seller) is a foreign person. To inform Doral Energ Corp. (the
“Transferee) that withholding of tax is not required upon the disposition of a
U.S. real property interest by [insert name of Seller] (the “Transferor”), the
undersigned hereby certifies that:

1. Transferor is not a foreign person within the meaning of Section 1445 of the
Code;

2. Transferor’s social security number is: __________________; and

4. Transferor’s home address is
_____________________________________________________________________________________.

     Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

     Under penalties of perjury, I declare that I have examined this
Certification and, to the best of my knowledge and belief, it is true, correct,
and complete.

Date: _______________, 2010

  By (sig): ________________________       Name: __________________________    
                       (please print)


--------------------------------------------------------------------------------

Exhibit “G”

Buyer’s Closing Certificate

     Pursuant to Sections 6.1(a) and 6.1(b) of the Purchase and Sale Agreement
(“Agreement”), dated ____________, 2010, by and between Mr. John R. Stearns and
Mr. John R. Stearns, Jr. (the “Sellers”) and Doral Energy Corp (the “Buyer”),
Buyer hereby certifies to Sellers as follows:

     1. All representations and warranties of Buyer contained in the Agreement
are true and correct in all material respects as of the date hereof;

     2. Buyer has complied in all material respects with all obligations and
conditions contained in the Agreement to be performed or complied with by Buyer
on or prior to the Closing.

     This Certificate is executed this _____day of ______________, 2010.

  Doral Energy Corp.       By: _________________________       Name:
_______________________       Title: ________________________


--------------------------------------------------------------------------------

Exhibit “H”

Sellers’ Closing Certificate

     Pursuant to Sections 6.2(a) and 6.2(b) of the Purchase and Sale Agreement
(“Agreement”), dated ____________, 2010, by and between Mr. John R. Stearns and
Mr. John R. Stearns, Jr. (the “Sellers”) and Doral Energy Corp (the “Buyer”),
Sellers hereby certifies to Buyer as follows:

     1. All representations and warranties of Sellers contained in the Agreement
are true and correct in all material respects as of the date hereof;

     2. Sellers have complied in all material respects with all obligations and
conditions contained in the Agreement to be performed or complied with by
Sellesr on or prior to the Closing.

This Certificate is executed this _____day of ______________, 2010.

  Mr. John R. Stearns       By: ___________________________       Name:
_________________________       Title: an Individual               Mr. John R.
Stearns, Jr.       By: ___________________________       Name:
_________________________       Title: an Individual


--------------------------------------------------------------------------------

Exhibit “I”

Transition Services Agreement

--------------------------------------------------------------------------------

Schedule 2.5

Allocated Values

[ex10-1x1x1.gif]

--------------------------------------------------------------------------------

Schedule 3.1(j)

Contractual Defaults

--------------------------------------------------------------------------------

Schedule 3.1(l)

Commitments

--------------------------------------------------------------------------------

Schedule 3.1(m)

Imbalances

--------------------------------------------------------------------------------

Schedule 3.1(n)

Preferential Rights and Consents

--------------------------------------------------------------------------------